
	

115 S1620 IS: Taiwan Security Act of 2017
U.S. Senate
2017-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1620
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2017
			Mr. Cotton (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To enhance the security of Taiwan and bolster its participation in the international community, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Taiwan Security Act of 2017. 2.FindingsCongress makes the following findings:
 (1)Since 1949, the close relationship between the United States and Taiwan has been of enormous benefit to both parties.
 (2)The security of Taiwan and its democracy are key elements for the continued peace and stability of the greater Asia-Pacific region, and the indefinite continuation of that security is in the vital national security interests of the United States.
 (3)Taiwan and its diplomatic partners continue to face sustained pressure and coercion from the People’s Republic of China to isolate Taiwan from the international community.
 (4)The military balance of power along the Taiwan Strait continues to shift in favor of the People's Republic of China, which is currently engaged in a comprehensive military modernization campaign to enhance the power-projection capabilities of the People's Liberation Army.
 (5)Since the United States discontinued annual arms sales talks in 2001, defense article transfers to Taiwan have ceased to occur in a routine manner.
 (6)Recent delays, denials, and reductions of arms sales do not optimize the ability of Taiwan to defend its democracy against potential aggression from the People’s Republic of China.
			3.Military exchanges between the United States and Taiwan
 (a)Military exchanges between senior officers and officials of the United States and TaiwanThe Secretary of Defense shall carry out a program of exchanges of senior military officers and senior officials between the United States and Taiwan designed to improve military to military relations between the United States and Taiwan.
 (b)Exchanges describedFor the purposes of this section, an exchange is an activity, exercise, event, or observation opportunity between members of the Armed Forces and officials of the Department of Defense, on the one hand, and armed forces personnel and officials of Taiwan, on the other hand.
 (c)Focus of exchangesThe exchanges under the program required by subsection (a) should include exchanges focused on the following:
 (1)Threat analysis. (2)Military doctrine.
 (3)Force planning. (4)Logistical support.
 (5)Intelligence collection and analysis. (6)Operational tactics, techniques, and procedures.
 (7)Humanitarian assistance and disaster relief. (d)Civil-Military affairsThe exchanges under the program required by subsection (a) should include activities and exercises focused on civil-military relations, including relations between the military and parliament.
 (e)Locations of exchangesThe exchanges under the program required by subsection (a) should be conducted in both the United States and Taiwan.
 (f)DefinitionsIn this section: (1)The term senior military officer, with respect to the Armed Forces, means a general or flag officer of the Armed Forces on active duty.
 (2)The term senior official, with respect to the Department of Defense, means a civilian official of the Department of Defense at the level of Assistant Secretary of Defense or above.
				4.Enhanced diplomatic contacts with Taiwan
 (a)In generalThe Secretary of Defense and the Secretary of State are authorized and encouraged, to the extent consistent with law, to send to Taiwan for visits officials of the Department of Defense and the Department of State, as applicable, at the Assistant Secretary level or above.
 (b)Sense of CongressIt is the sense of Congress that the high-level visits authorized by subsection (a) will improve bilateral and multilateral policy coordination between the United States and Taiwan, and enhance dialogue between the United States and Taiwan, to promote peace and stability in the Asia-Pacific region.
			5.Arms sales to Taiwan
 (a)In generalThe United States shall conduct regular transfers of defense articles to Taiwan in order to support the efforts of Taiwan to develop and integrate asymmetric capabilities, including undersea warfare and air defense capabilities, into its military forces.
			(b)Annual strategic dialogue on sales
 (1)In generalThe United States Government shall host senior officials of the Taiwan Ministry of National Defense for an annual strategic dialogue between the United States and Taiwan on arms sales in order to ensure the regular transfer of defense articles as described in subsection (a).
 (2)Element on final decision on requested transfers in annual dialogueEach strategic dialogue between the United States and Taiwan pursuant to this subsection shall include a presentation by United States officials to the Taiwan delegation of final decisions by the United States regarding the transfer of any defense articles requested by Taiwan within the last fiscal year, whether pursuant to the Foreign Military Sales program or the Direct Commercial Sales program.
 6.Invitation of Taiwan military forces to participate in certain joint military exercisesThe Secretary of Defense shall invite the military forces of Taiwan to participate in each of the following:
 (1)The 2018 Rim of the Pacific Exercise (RIMPAC). (2)One of the military exercises known as the Red Flag exercise, conducted at Eielson Air Force Base, Alaska, and Nellis Air Force Base, Nevada, that is conducted during the one-year period beginning on the date of the enactment of this Act.
 7.Naval port of call exchanges between the United States and TaiwanThe Secretary of Defense shall— (1)reestablish regular ports of call by the United States Navy in Kaohsiung, Taiwan, or in any other suitable port or ports on the island of Taiwan; and
 (2)permit the United States Pacific Command to receive ports of call by the navy of the Republic of China in Hawaii, Guam, or other appropriate locations.
 8.Sense of Congress on defense spending by TaiwanCongress supports the plan of Taiwan to increase its defense spending to 3 percent of gross domestic product as a necessary and prudent means for Taiwan to enhance its military readiness and to more effectively provide for the defense of its citizens.
 9.Sense of Congress on Taiwan and North KoreaCongress supports the continued efforts of Taiwan to suspend all economic ties with North Korea, as well as the cooperation of Taiwan with the United States to achieve the peaceful denuclearization of North Korea.
		
